--------------------------------------------------------------------------------

EXHIBIT 10.7
 


CORPORATE COMMUNICATIONS
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into effective
the 1st day of July, 2014 by and between Worldwide Financial Marketing, Inc.
(the "Consultant"), whose principal place of business is 10 Fairway Dr.
Deerfield Beach, FL 33441 and Seafarer Exploration Corp (the "Client"), whose
principal place of business is 14497 N Dale Mabry Ste 209N, Tampa FL. WHEREAS,
Consultant is in the business of providing services for management consulting,
business advisory and shareholder information and notification; and
 
WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and
 
WHEREAS, Consultant is ready, willing and able to render such consulting and
advisory services to Client,
 
NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows;
1.
Consulting Services. The client hereby retains the Consultant as an independent
consultant to the Client and the Consultant hereby accepts and agrees to such
retention. The services provided by the Consultant are: list the company on
wwfinancial.com portfolio section, disseminate a two page "Highlighter" as
mutually agreed to and operate a notification and awareness campaign to new
investors and phone call to stockbrokers and financial professionals. By mutual
agreement, the Consultant will also disseminate Client's news releases to the
subscribers of wwfinancial.com and RSS feeds, Twitter and online financial
portals.

It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be Exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects.
2.
Independent Contractor. Consultant agrees to perform its consulting duties
hereto as an independent contractor. Nothing contained herein shall be
considered to as creating an employer-employee relationship between the parties
to this Agreement. The Client shall not make social security, worker's
compensation or unemployment insurance payments on behalf of Consultant. The
parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered or to be rendered by
Consultant. Rather, Consultant shall conduct its operations and provide its
services in a professional manner and in accordance with good industry practice.
Consultant will use its best efforts and does not promise results. See Exhibit
A.

3.
Time, Place and Manner of Performance. The Consultant shall be available for
advice and counsel to the officers and directors of the Client as such
reasonable and convenient times and places as may be mutually agreed upon.
Except as aforesaid, the time, place and manner of performance of the services
hereunder, including the amount of time to be allocated by the Consultant to any
specific service, shall be determined at the discretion of the Consultant.

4.
Term of Agreement. The term of this Agreement shall be twelve (12) months,
commencing on the date of this Agreement, subject to prior termination as
hereinafter provided.

5.
Compensation. In providing the foregoing services, Consultant shall be
responsible for all costs incurred except the Client will be responsible for
mailing out due diligence requests. Client shall pay Consultant for its services
hereunder as follows US$4000,00 each contract month and 1,500,000 restricted
shares upon signing of agreement.


 
1

--------------------------------------------------------------------------------

 



 
6.
Late Payment. In the event of late payment of any compensation due under this
Agreement, and in addition to the rights granted the Consultant under paragraph
8 "Termination" of this Agreement, Consultant may immediately remove Client's
company from wwfinancial.com and its network of websites until any arrears in
compensation are brought current.

 
7.
Client's Representations. The Client represents that it is in compliance with
all applicable Securities and Exchange Commission reporting and accounting
requirements and all applicable requirements of the NYSE/MKT, NASD or any stock
exchange. The Client further represents that it has not been and is not the
subject of any enforcement proceedings or injunction by the Securities and
Exchange Commission or any state securities agency.

 
8.
Termination.

 
 
(a)
Consultant's relationship with the Client hereunder may be terminated for any
reason whatsoever, at any time, after 90 days, by either party, upon 30 days
written prior notice.

 
 
(b)
This Agreement shall automatically terminate upon the dissolution, bankruptcy or
insolvency of the Client or Consultant.

 
 
(c)
This Agreement may be terminated by either party upon giving written notice to
the other party if the other party is in default hereunder and such default is
not cured within thirty (30) days of receipt of written notice of such default.

 
 
(d)
Consultant and Client shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have or will not
have a material adverse effect on the operations of the Client.

 
 
(e)
In the event of any termination hereunder all shares or funds paid to the
Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of section 10
hereof.

 
9.
Work Product. It is agreed that all information and materials produced for the
Client shall be the property of the Consultant, free and clear of all claims
thereto by the Client, and the Client shall retain no claim of authorship
therein unless approved in writing by the Consultant.

10.
Confidentiality. The Consultant recognizes and acknowledges that it has and will
have access to certain confidential information of the Client and its affiliates
that are valuable, special and unique assets and property of the Client and such
affiliates. The Consultant will not, during the term of this Agreement,
disclose, without the prior written consent or authorization of the Client, any
of such information to any person, for any reason or purpose whatsoever. In this
regard, the Client agrees that such authorization or consent to disclose may be
conditioned upon the disclosure being made pursuant to a secrecy agreement,
protective order, provision of statute, rule, regulation or procedure under
which the confidentiality of the information is maintained in the hands of the
person to whom the information is to be disclosed or in compliance with the
terms of a judicial order or administrative process. Furthermore, Consultant
will not trade on any material inside information.

 
11.
Anti Dilution. Not applicable.


 
2

--------------------------------------------------------------------------------

 
 
12.
Conflict of Interest. The Consultant shall be free to perform services for other
persons. The Consultant will notify the Client of its performance of consultant
services for any other person, which could conflict with its obligations under
the Agreement. Upon receiving such notice, the Client may terminate this
Agreement or consent to the Consultant's outside consulting activities; failure
to terminate, this Agreement within seven (7) business days of receipt of
written notice of conflict shall constitute the Client's ongoing consent to the
Consultant's outside consulting services.

 
13.
Disclaimer of Responsibility for Act of the Client. In no event shall Consultant
be required by this Agreement to represent or make management decisions for the
Client. Consultant shall under no circumstances be liable for any expense
incurred or loss suffered by the Client as a consequence of such decisions, made
by the Client or any affiliates or subsidiaries of the Client.

14.
Indemnification.

(a)      The client shall protect, defend, indemnify and hold Consultant and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys' fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein, or
(b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.
(b)      The Consultant shall protect, defend, indemnify and hold Client and its
assigns and attorneys, accountants, employees, officers and director harmless
from and against all losses, liabilities, damages, judgments, claims,
counterclaims, demands, actions, proceedings, costs and expenses (including
reasonable attorneys' fees) of every kind and character resulting from, relating
to or arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Consultant herein,
or (b) negligent or willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Consultant (c) a violation of state
or federal securities laws,
15.
Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered or sent by registered or
certified mail, or by Federal Express or other recognized overnight courier to
the principal office of each party.

16.
Waiver of Breach. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

17.
Assignment. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client.

18.
Applicable Law. It is the intention of the parties hereto that this Agreement
and the performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Delaware and that in any action, special proceeding or other proceedings that
may be brought arising out of, in connection with or by reason of this
Agreement, the law of the State of Delaware shall be applicable and shall govern
to the exclusion of the law of any other forum, without regard to the
jurisdiction on which any action or special proceeding may be instituted.

19.
Severability. All agreements and covenants contained herein are severable, and
in the event any of them shall be held to be invalid by any competent court, the
Agreement shall be interpreted as if such invalid agreements or covenants were
not contained herein.

20.
Entire Agreement, This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.


 
3

--------------------------------------------------------------------------------

 

21.
Waiver and Modification. Any waiver, alteration, or modification of any of the
provisions of this Agreement shall be valid only if made in writing and signed
by the parties hereto. Each party hereto, may waive any of its rights hereunder
without affecting a waiver with respect to any subsequent occurrences or
transactions hereof,

22.
Binding Arbitration. Any controversy or claim arising out or or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association under its Commercial Arbitration Rules,
and judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitration shall be conducted in Palm
Beach County, Florida.

23.
Counterparts and Facsimile Signature. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party, Such
facsimile copies shall constitute enforceable original documents.

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.
 
CONSULTANT:
 

Worldwide Financial Marketing, Inc.            By: /s/ Floyd Stumpj DATE: 7 /1
/14  Floyd Stumpj, President           CLIENT:      
Seafarer Exploration C orporation
           By:/s/ Kyle Kennedy DATE: 7 /1/14   Kyle Kennedy, CEO  

 

 
4

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Securities Law Representations and Warranties
 
Consultant represents and warrants to Company as follows:
 
(1)         The Shares acquired by Consultant under this Agreement are being
acquired for Its own account. Consultant is acquiring the Shares for investment
purposes only and not with a view to or for distributing or reselling the Shares
or any part thereof or interest therein, without prejudice, however, to Shares
right at all times to sell or otherwise dispose of all or any part of the
sharespursuant to an effective registration statement under the Securities Act
of 1933, as amended (the "Securities Act") and in compliance with applicable
state securities laws or under an exemption from such registration.
 
(ii)          Consultant Is an "accredited investor" as defined in Rule 501(a)
under the Securities Act.
 
(iii)          Consultant has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.
 
(iv)          Consultant is able to bear the economic risk of an investment in
the Shares and, at the present time, Is able to afford a complete loss of such
Investment.
 
(v)          Consultant acknowledges that it/he has been afforded (i) the
opportunity to ask such questions as it/he has deemed necessary of, and to
receive answers from, representatives of Company concerning the terms and
conditions of the issuance of the Shares and the merits and risks of investing
in the Company; (ii) access to information about Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable consultant to evaluate the investment; and (iii) the
opportunity to obtain such additional information that Company possesses or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the shares.
 
(vi)          Consultant is not acquiring the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
regarding the Endorser Options published In any newspaper, magazine or similar
media, published or broadcast over television or radio or presented at any
seminar.

 
5

--------------------------------------------------------------------------------

 
 
(vii)         Consultant understands and acknowledges that the Shares are being
issued without registration under the Securities Act and applicable state
securities laws in a transaction that Is exempt from the registration provisions
of the Securities Act and applicable state securities laws and may only be sold
or transferred pursuant to a registration statement thereunder or an exemption
therefrom.

 
(viii)        Consultant acknowledges that the Shares may constitute
compensation to Consultant for Federal and State income tax purposes and
Consultant may receive a Form 1099 from the Company reflecting such
compensation.
 
(ix)           Consultant acknowledges and understands that the Company is a
publicly held company subject to the reporting requirements of the Securities
Exchange Act of 1934. As such, the federal securities laws impose restrictions
on the ability to purchase, sell, trade or otherwise acquire or dispose of
securities of Company on the basis of material, non-public information until
such time as such material, non-public information becomes publicly available.
Consultant agrees to be bound by such restrictions and further acknowledges that
the receipt from Company of any material, non-public information pursuant to the
Agreement may limit its ability to transfer, liquidate or dispose of any Company
securities held by it.
 
 
 
 
 
 
 
 6

--------------------------------------------------------------------------------